Fourth Court of Appeals
                               San Antonio, Texas
                                   November 17, 2017

                                   No. 04-17-00556-CV

                       IN THE INTEREST OF S.R.V., A CHILD,

                From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016PA01961
                        Honorable Richard Garcia, Judge Presiding


                                     ORDER
       The appellant’s motion for extension of time to file brief is GRANTED.   Time is
extended until December 5, 2017.


                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2017.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court